Title: From Thomas Jefferson to Thomas Lehré, 8 November 1808
From: Jefferson, Thomas
To: Lehré, Thomas


                  
                     Sir 
                     
                     Washington Nov. 8. 08.
                  
                  I have to acknolege the reciept of your favor of Oct. 14. & to thank you for the information it contained. while the opposition to the late laws of embargo has in one quarter amounted almost to rebellion & treason, it is pleasing to know that all the rest of the nation has approved of the proceedings of the constituted authorities. the steady union, which you mention, of our fellow citizens of S. Carolina is entirely in their character. they have never failed in fidelity to their country and the republican spirit of it’s constitution. never before was that union more needed or more salutary than under our present crisis. I inclose you my message to both houses of Congress this moment delivered. you will see that we have to chuse between the alternatives of embargo & war. there is indeed one and only one other, that is submission & tribute. for all the federal propositions for trading to the places permitted by the Edicts of the belligerents result in fact in submission, altho’ they do not chuse to pronounce the naked word. I do not believe however that our fellow-citizens of that sect with you will concur with those to the East in this parricide purpose, any more than in the disorganising conduct which has disgraced the latter. I conclude this from their conduct in your legislature in it’s vote on that question. Accept my salutations & assurances of respect. 
                  
                     Th: Jefferson 
                     
                  
               